                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


In Re: MBF Inspection Services, Inc.,           Bankruptcy Case No. 18-11579-t11
                          Debtor.

Thomas Ganci, Larry Alexander,
Glynn Estess, Gary Brooks,
Richard Gill, and Gary Marshall

             Creditors / Appellants,                          CV No. 19-61 WJ/CG

v.

       MBF Inspection Services, Inc.,

             Debtor / Appellee.

                      ORDER SETTING BRIEFING SCHEDULE

     THIS MATTER is before the Court for scheduling. IT IS HEREBY ORDERED that:

     (1)     Appellants shall file a Motion to Reverse or Remand United States
             Bankruptcy Court with Supporting Memorandum on or before May 23, 2019;

     (2)     Appellee shall file a Response on or before June 24, 2019;

     (3)     Appellants may file a Reply on or before July 8, 2019;

     (4)     All supporting memoranda filed pursuant to this Order shall cite the relevant
             portions of the transcript or record in support of assertions of fact and shall
             cite authority in support of propositions of law; and

     (5)     All requests for extensions of time altering the deadlines set in this
             Order shall be made through a motion to the Court. If the parties concur
             in seeking an extension of time, they shall submit a stipulated proposed
             order to the Court for approval.




                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
